United States Court of Appeals
                      For the First Circuit

No. 12-1597

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                          MICHAEL LEWIS,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

          [Hon. George Z. Singal, U.S. District Judge]


                              Before

                 Torruella, Stahl, and Thompson,
                         Circuit Judges.



     Jeffrey M. Brandt, with whom Robinson & Brandt, P.S.C., was on
brief, for appellant.
     Renée M. Bunker, Assistant United States Attorney, with whom
Thomas E. Delahanty II, United States Attorney, was on brief, for
appellee.


                         October 4, 2013
               THOMPSON, Circuit Judge.       This case requires us to

determine whether a prisoner against whom a federal detainer has

been lodged and who is erroneously detained by State authorities

following the dismissal of State criminal charges is in federal

custody for purposes of the Speedy Trial Act, 18 U.S.C. § 3161(b).

We conclude that the appellant did not enter federal custody until

October 3, 2011, the date on which he was arrested by United States

Marshals and brought before a federal judge.          As such, his October

26, 2011, indictment occurred within thirty days of his arrest on

federal charges and, therefore, did not violate the Speedy Trial

Act.       We also reject the appellant's claim that the district court

erred by failing to impose any sanctions against the federal

government as a result of its purported failure to notify him that

it had lodged a federal detainer against him.

                                 I. BACKGROUND

               The facts of this matter are relatively straightforward.

The parties stipulated to many of them and neither party challenges

any of the additional facts found by the district court. On August

6,   2011,     deputies   of   the   Cumberland   County   Sheriff's   Office

arrested Michael Lewis ("appellant") at a gravel pit in Standish,

Maine.1       It appears that at the time of his arrest the appellant

had a firearm on him, and that he had been convicted of at least



       1
      There is no indication that any federal agent orchestrated,
participated in, or was even aware of the arrest.

                                       -2-
one felony in the past.   Following his arrest, the State of Maine

("State") charged appellant with the following criminal counts:

Possession of a Firearm by a Felon in violation of 15 M.R.S.A.

§ 393(1)(A-1); Theft by Receiving Stolen Property in violation of

17-A M.R.S.A. § 359(1)(B)(2); and Carrying a Concealed Weapon in

violation of 25 M.R.S.A. § 2001-A(1)(B). The appellant was granted

but did not post bail for reasons not appearing in the record.

Thus, he remained in the State's custody at the Cumberland County

Jail.

          During the afternoon of Friday, August 26, 2011, the

United States ("government") filed a complaint in the United States

District Court for the District of Maine charging the appellant

with one count of violation of 18 U.S.C. § 922(g)(1), possession of

a firearm by a convicted felon.    An arrest warrant on the federal

charges was issued that same day.         Later that afternoon the

government prosecutor contacted the State prosecutor to advise him

that a federal complaint had been filed against the appellant. The

State prosecutor responded that he would "promptly dismiss the

related state charges."   The government prosecutor also told the

appellant's   State-appointed   defense   counsel   that   a    complaint

against his client had been filed in federal court.            The record

does not reveal whether the government also informed defense

counsel that it had been advised the State intended to dismiss its

charges "promptly."


                                  -3-
           The     government      lodged   a   federal       detainer   at     the

Cumberland County Jail at 9:34 a.m. on the next business day,

Monday,   August    29,   2011.2      Later     that   same    day,   the     State

voluntarily dismissed all its charges against the appellant.                  What

occurred next (or, more accurately, failed to occur) sets the stage

for this appeal.

           The parties stipulated as to the procedures generally

followed by the Cumberland County Jail when a federal detainer is

lodged against one of its inmates.            Once the Jail is advised that

the State charges have been dismissed, it contacts the United

States Marshals Service to let them know the State charges are no

longer pending.3     The Marshals Service in turn notifies both the

appropriate United States District Court and the United States

Attorney's Office.        Thus, had the normal and customary practice

been adhered to in this instance, the Jail should have received

notice of the dismissal of State charges on or soon after August 29

and passed this information along to the United States Marshals so

the appellant could be placed into federal custody.

           There is no question that the customary procedures broke

down in this case, as the appellant languished in the Cumberland


     2
      Although the parties agree on the exact date and time that
the detainer was lodged with the Jail, the document itself is not
in the record. Indeed, it is not clear whether that document still
exists.
     3
      It appears from the record that notice of the dismissal of
State charges is provided by the State court.

                                      -4-
County Jail for the next month.          During this time, the Jail never

notified the United States Marshals Service that the State charges

had been dismissed.            As the Marshals were not informed of the

dismissal, they did not notify the U.S. Attorney's Office that the

State charges had been dismissed and that the appellant should be

taken       into   federal   custody.     Thus,     the   appellant    remained

incarcerated by the State despite the fact it had dismissed all

charges against him.

               The record does not provide any hint as to how long this

state of affairs would have persisted if not for the intervention

of   an     outside   actor.      Finally,    on   September   26,    2011,   the

appellant's girlfriend phoned the U.S. Attorney's Office, stated

that all State charges had been dismissed, and inquired as to why

the appellant was still sitting in the Cumberland County Jail.4                It

appears this phone call prompted action on the appellant's case, as

the government prosecutor assigned to the case telephoned the Jail

that same day.        Officials at the Jail told her the appellant was

still being held on the State charges.              During this conversation

the Jail specifically informed the government prosecutor it was not

holding the appellant as a result of the federal detainer.




        4
      The stipulated facts do not indicate whether the appellant's
girlfriend contacted or made an attempt to contact the State
authorities in addition to the U.S. Attorney's Office, nor did the
district court make any findings of fact in this regard.

                                        -5-
            Also on September 26, the government prosecutor contacted

the State prosecutor via electronic mail to inquire as to the

status of the State charges.       The State's attorney reported that

the State charges were dismissed on August 29, 2011, and in reply

the government's prosecutor stated the Jail was still holding the

appellant on the State charges.              From the tenor of the email

messages introduced as exhibits at the district court, it certainly

appears the State's attorneys were completely unaware that the

appellant    was   still   in   State       custody.     In    further   email

correspondence on Tuesday, September 27, 2011, the State prosecutor

informed the government's prosecutor that he would contact the

State court to verify it had received the State's dismissal.                  He

also promised to ask the State court to notify the Jail of the

dropped charges.

            While the record shows that there was some additional

email correspondence between the State and government attorneys

regarding the status of the case over the next several days, no

official action was taken and the appellant remained in State

custody for the next week.      Finally, on October 3, 2011, the State

prosecutor called the State court to have a copy of the dismissal

faxed to the Jail.     The State's attorney then confirmed with an

officer at the Cumberland County Jail that the Jail had in fact

received    notification   of   the     dismissal,     and    he   advised   the

government prosecutor of these developments through email.


                                      -6-
          Apparently, once the Jail finally received notice of the

dismissal on October 3, it promptly contacted the United States

Marshals in accordance with its usual protocol.     Thereafter the

government acted swiftly, as on the same day it arrested the

appellant on the federal warrant and brought him before a federal

judge for his initial appearance.5   A federal grand jury returned

a one-count indictment on October 26, 2011, charging the appellant

with violating 18 U.S.C. § 922(g)(1).   The appellant remained in

federal custody between October 3 and October 26, as he waived his

right to contest the government's motion to detain him pending

trial.

          The appellant subsequently filed a motion to dismiss the

federal indictment for violation of the Speedy Trial Act and for an

alleged violation of his right to a speedy trial under the Sixth

Amendment of the United States Constitution.   The appellant argued

that even though he was being held at a State facility from August

6 to October 3, the dismissal of all State charges and the lodging

of the federal detainer on August 29, 2011, was the functional

equivalent of an arrest by federal authorities. The appellant took



     5
      The Court takes judicial notice that the return section on
the arrest warrant indicates that the warrant was executed on
October 3, 2011. See Kowalski v. Gagne, 914 F.2d 299, 305 (1st
Cir. 1990) ("It is well-accepted that federal courts may take
judicial notice of proceedings in other courts if those proceedings
have relevance to the matters at hand.").      The executed arrest
warrant with the signature of the arresting officer was filed with
the district court on October 5, 2011.

                               -7-
the position that the indictment should be dismissed because it was

not issued within thirty days from the date federal custody began,

as the Act requires.

             The   district   court   held   a   hearing   and   denied   the

appellant's motion on January 25, 2012.          Two days later, and with

the government's consent, the appellant entered a conditional

guilty plea whereby he reserved his right to appeal the denial of

his motion to dismiss. The district court approved and entered the

conditional plea on February 3, 2012.        Judgment entered on May 11,

2012.   This timely appeal followed.

                              II. DISCUSSION

             The appellant insists that the lodging of the federal

detainer on the morning of August 29, 2011, combined with the

dismissal of State charges later that day, acted as a de facto

arrest by federal authorities that triggered the thirty-day "arrest

to indictment" time limit under the Speedy Trial Act, 18 U.S.C.

§ 3161(b).    In the appellant's view, once the State dismissed its

charges against him, the federal detainer became the functional

equivalent of an arrest because it was the sole legitimate basis

for the State to continue holding him.            Using August 29 as the

starting point, he then argues that the government violated the Act




                                      -8-
by   failing    to   indict   him   within   thirty    days,    necessitating

dismissal of the indictment.6

            Separately, the appellant posits that the government also

violated the Act by failing to notify him of the detainer.                While

conceding that dismissal of the indictment is not an appropriate

remedy for any such violation, the appellant asks us to remand this

matter to the district court for imposition of an appropriate

sanction.

            In rejoinder, the government argues that the Speedy Trial

Act does not apply until an individual is arrested or served with

a summons with respect to a federal crime.                According to the

government, the federal detainer did not function as a federal

arrest because the State continued to exercise jurisdiction over

the appellant.       The government further argues that the appellant

was never in custody as a result of a federal charge prior to

October 3, 2011, because the Cumberland County Jail was actually

holding   him   on   the   previously-dismissed       State    charges.     The

government, therefore, argues that because the thirty-day arrest to

indictment time limit did not begin to count down until October 3,

the October 26 indictment came well within the Speedy Trial Act's

deadline.




      6
      The appellant does not press a constitutional argument in
this appeal.

                                     -9-
             As   to   the   appellant's     request   for    sanctions,   the

government argues that this appeal constitutes the first time he

has sought any sanction other than dismissal.                 Therefore, the

government urges us to find the appellant has waived any objections

to the district court's failure to impose sanctions.

                             A.   Speedy Trial Act

             The district court's denial of a motion to dismiss

predicated upon the Speedy Trial Act is reviewed de novo with

respect to questions of law. United States v. Maryea, 704 F.3d 55,

63 (1st Cir. 2013).          Factual findings, however, will only be

overturned where there has been "clear error."               Id.   The parties

here have stipulated to many of the operative facts, and neither

party has challenged any of the facts found by the district court

at the hearing on the motion to dismiss.             As such, we review the

legal questions de novo.

             The main thrust of the appellant's appeal is centered on

the thirty-day arrest to indictment time limit set forth in the

Speedy Trial Act, 18 U.S.C. § 3161(b). The critical question to be

answered is whether or not the lodging of the federal detainer at

the Cumberland County Jail prior to the dismissal of State charges

constituted a federal "arrest" so as to begin the thirty-day

countdown.    This issue is dispositive, as the government's October

26, 2011, indictment clearly did not comply with the Speedy Trial

Act if the clock began ticking on August 29.


                                      -10-
1.   Federal detainers

            Our analysis begins with the statutory language.                 The

Speedy    Trial    Act   provides,    in     pertinent    part,   that    "[a]ny

information       or   indictment    charging     an    individual   with    the

commission of an offense shall be filed within thirty days from the

date on which such individual was arrested or served with a summons

in connection with such charges."            18 U.S.C. § 3161(b).        The term

"offense" is defined as "any Federal criminal offense which is in

violation of any Act of Congress and is triable by any court

established by Act of Congress," with certain exceptions not

relevant here.         18 U.S.C. § 3172(2).            Pursuant to the clear

statutory language, the Act applies solely to individuals who have

been arrested or served with a summons in connection with an

alleged federal crime.       See United States v. Kelly, 661 F.3d 682,

687 (1st Cir. 2011) ("The Act, by its terms, applies only where

there is an 'arrest' or service of a 'summons' in connection with

the relevant federal charges." (quoting 18 U.S.C. § 3161(b))),

cert. denied, 132 S. Ct. 2116 (2011).             Thus, only that class of

individuals is entitled to the thirty-day arrest to indictment

requirement set forth in section 3161(b).7




      7
      Section 3161(h) sets forth various "periods of delay" that
are to be excluded in calculating the deadline by which an
indictment must be filed. Because we conclude that the clock did
not begin ticking until October 3, there is no need to address any
of these exceptions.

                                      -11-
             The record establishes that the appellant's August 6,

2011, arrest was effectuated by State deputies and resulted in him

being charged with violations of State law. Following that arrest,

he was held in State custody at the Cumberland County Jail after

failing to post bail.

             Although the State dismissed its charges against the

appellant on August 29, 2011, the record is devoid of any evidence

that the Cumberland County Jail was notified of the dismissal in a

timely manner.     To the contrary, one possible conclusion emerges

from the record.      The Jail was not told the charges had been

dismissed.    Consequently, the Jail continued to hold the appellant

because the Jail officials operated on the assumption he was still

facing State charges, and not because of the federal detainer.

Indeed, this is precisely what Jail officials told the government

prosecutor on September 26, 2011, when she called to inquire about

the appellant's continued detention.

             Clearly, the email exhibits submitted to the district

court reveal that the Jail was not aware at all that the State

charges had been dismissed until the State prosecutor asked the

State court to fax a copy of the dismissal to the Jail on October

3, 2011.      The record shows that once this was done, the Jail

promptly advised the United States Marshals of the dismissal.   The

Marshals in turn swiftly arrested and took custody of the appellant




                                 -12-
and brought him in front of a federal judge for his initial

appearance, all of which occurred on October 3.

            Based   on   these    undisputed   facts,    we   conclude   the

appellant was in State custody (though perhaps unlawfully) from the

time of his August 6, 2011, arrest by State sheriff's deputies

through October 3, 2011.     During that time, he was subject only to

the jurisdiction of the State of Maine.              It was not until the

United States Marshals Service took custody of the appellant on

October 3, 2011, that he was arrested in connection with federal

charges.    Accordingly, and pursuant to the plain language of the

Act, the thirty-day arrest to indictment clock did not begin to

count down until October 3, 2011.

            And the appellant's Speedy Trial Act argument simply

cannot be reconciled with the clear statutory language.             We have

recognized that the Act "sets bright-line rules." United States v.

Hood, 469 F.3d 7, 10 (1st Cir. 2006).          Other Circuits have noted

that the Speedy Trial Act "is intended to mandate an orderly and

expeditious procedure for federal criminal prosecutions by fixing

specific,    mechanical    time    limits   within    which   the   various

progressions in the prosecution must occur."             United States v.

Iaquinta, 674 F.2d 260, 264 (4th Cir. 1982); see also United States

v. Shahryar, 719 F.2d 1522, 1523-24 (11th Cir. 1983).

            Consistent with its mechanical nature, the Act sets forth

a very clear trigger for the thirty-day time limit:            the date on


                                    -13-
which   a   defendant      is   arrested   or   served      with    a    summons   in

connection with a federal offense.              18 U.S.C. § 3161(b).               The

lodging of a federal detainer is conspicuously absent from the list

of triggering events.            This absence was not an oversight or

mistake,    as   a   subsequent     provision     of   the    Act       specifically

addresses federal detainers and the procedures that are to be

employed in the event a detainer is lodged against an individual

already serving a prison sentence.            See 18 U.S.C. § 3161(j)(1)-(2)

(requiring the person with custody of a prisoner against whom a

federal detainer has been lodged to advise that person of the

charge and the right to demand trial thereon); see also Kelly, 661

F.3d at 685 ("The Act . . . addresses individuals charged with

federal crimes who are already serving a term of imprisonment.").

            Given    the    explicit    reference      to    federal       detainers

elsewhere in the Act, it is clear Congress was well aware of their

existence when it drafted the Act and, specifically, section

3161(b).    The dictates of section 3161(b) are clear.                  Had Congress

intended for the lodging of a federal detainer to begin the thirty-

day countdown, it would have included detainers as a triggering

event along with arrests and summonses. As Congress elected not to

do so, it is not for this Court to substitute its judgment for that

of Congress and rewrite the statute.




                                       -14-
2.   Appellant's proposed knowledge test

            We move on to the appellant's request that we impute a

"knowledge" test to the Act.           According to the appellant, the

countdown should begin on the date the government knew or should

have known the appellant was being held due to the detainer and not

the state charges.      In urging us to adopt this trigger--one not

contained anywhere in the Act--the appellant relies on the opinion

of   the   Fourth   Circuit   Court   of     Appeals    in   United   States    v.

Woolfolk, 399 F.3d 590 (4th Cir. 2005).                In Woolfolk the Fourth

Circuit concluded that the thirty-day clock begins to tick when the

government knows or should know that an individual is being held by

a state for the sole purpose of answering to federal charges.                  Id.

at 596.8    After careful review of the Fourth Circuit's opinion and

reasoning, along with the Supreme Court's opinion issued several




      8
      While the Fourth Circuit stated in its opinion that the
government's "knowledge" triggers the clock, it ultimately remanded
the matter for the district court to determine when "the Government
knew or should have known that [the defendant] was being held by
the state solely because of the federal detainer." Id. at 597.
Upon remand, the district court ultimately found--based on facts
strikingly similar to those we have here--no violation of the
Speedy Trial Act.    See United States v. Woolfolk, No. 3:03 CR
00079, 2005 WL 2100933 (W.D. Va. Aug. 31, 2005).         The court
concluded the defendant remained in state custody not as a result
of a federal detainer but, rather, because no one notified the jail
once all state charges had been dropped. Id. at *3. The court
further determined that the government did not and should not have
known of the dismissal of state charges before his arrest by the
Marshals and initial appearance in federal court, rendering his
subsequent indictment less than thirty days later timely under the
Speedy Trial Act. Id. at *4.

                                      -15-
years later in United States v. Tinklenberg, 131 S. Ct. 2007

(2011), we decline to adopt a "knew or should have known" test.

               First, the Fourth Circuit's opinion neither addresses the

clear       statutory    language    of    section    3161(b),      nor     cites    any

authority for reading into it a requirement that was not imposed by

Congress.      As set forth above, the intent of the Act is to provide

bright-line          rules    that   can    be    applied      mechanically          and

consistently.           The    appellant    has   not    provided      us   with     any

convincing authority that would allow this Court to modify or

dispense       with     the     Act's     clear   language       and      bright-line

requirements.

               Moreover, we are concerned that the knowledge test for

which the appellant advocates frustrates the purpose of the Act and

is unworkable in practice.              Our trepidation is heightened by the

Supreme Court's opinion in Tinklenberg, which leaves no doubt that

the   Act     is   to   be    interpreted    in   a   manner   allowing       for    the

application of clear and definitive rules.                     See 131 S. Ct. at

2015.9

               Tinklenberg involved the Speedy Trial Act's requirement

for   trial     to    commence    within    seventy     days   of   (1)     filing    an

information or indictment or (2) a defendant's initial appearance

before a judicial officer.              Id. at 2010.     The provision at issue


        9
      The Fourth Circuit, of course, did not have the benefit of
the Supreme Court's teaching in Tinklenberg when it decided
Woolfolk in 2005.

                                          -16-
excludes "delay resulting from any pretrial motion, from the filing

of the motion through . . . [its] disposition" from this seventy-

day period.    Id. (quoting 18 U.S.C. § 3161(h)(1)(D)).    The Sixth

Circuit had held that a pretrial motion fell within the exclusion

only if it actually caused or led to an expectation of delay.   Id.

          The Supreme Court reversed, as this interpretation would

make the exclusion "significantly more difficult to administer."

Id. at 2014. The Court posed a series of hypothetical questions to

illustrate its concerns:

          [W]hat is to happen if several excludable and
          several nonexcludable potential causes of
          delay (e.g.,    pre-trial    motions   to take
          depositions, potential scheduling conflicts,
          various health examinations, etc.) coincide,
          particularly in multidefendant cases? Can the
          judge, motion by motion, decide which motions
          were   responsible   and    which   were   not
          responsible for postponing what otherwise
          might have been an earlier trial date? And
          how is a defendant or his attorney to predict
          whether or when a judge will later find a
          particular motion      to    have    caused a
          postponement of trial? And if the matter is
          difficult to predict, how is the attorney to
          know when or whether he or she should seek
          further postponement of the 70-day deadline?

Id. at 2015.

          The Court proposed several methods of surmounting those

challenges but recognized that implementing them would require

"considerable time and judicial effort."   Id.   Doing so, however,

"would not prevent all or even most mistakes, needless dismissals

of indictments, and potential retrials after appeal--all of which


                                -17-
exact a toll in terms of the fairness of and confidence in the

criminal justice system." Id. The Court also criticized the Sixth

Circuit's rule because it would "turn[] the federal judicial system

away from the far less obstacle-strewn path that the system has

long traveled."    Id.

             Similar    concerns   are     present     with   respect    to   the

appellant's proposed knowledge rule.            The appellant asks us to

substitute the clear, bright-line rule that the thirty-day clock

begins to tick at the moment of a federal arrest with a nebulous

rule requiring a case-by-case inquiry into when the government

"knew or should have known" a defendant was being held by state

authorities only as a result of a federal detainer.                 This would

essentially impose a requirement upon the government to continually

monitor the status of state proceedings against every single

individual against whom a federal detainer has been lodged for fear

that a reviewing court could one day find that the government

"should have known" of the dismissal of state charges shortly after

their dismissal.       So too would the judicial system be burdened by

such   a   rule,   as    it    would     necessitate    additional      pretrial

factfinding with respect not only to the actual proceedings in the

state court, but also with respect to what the government actually

knew and, moreover, what it should have known.                Such a rule would

inevitably    result    in    needless    dismissals     of    indictments    and

additional appeals to this Court.


                                       -18-
             None of these burdens are imposed by the clear language

of the Act or by any decisional law that has been brought to this

Court's attention.        This standard would obliterate the bright-line

rules set forth in the Act and run contrary to the concerns

previously expressed by the Supreme Court and by this Circuit.                     We

have no trouble, therefore, in rejecting such an unworkable,

cumbersome,    and   burdensome      standard,       especially       where   it   is

obviously not mandated or contemplated by the statutory language.10

3.    "Functional equivalent" arguments

             Having disposed of his first two arguments, we consider

the   appellant's    contention     that     a   detainer   is    a    "functional

equivalent"    of    an    arrest   and    thereby    starts     the    thirty-day

countdown.      Although we have not heretofore had occasion to

determine whether a federal detainer may act as the functional

equivalent of a federal arrest, we have previously considered a

similar question of whether the thirty-day clock begins to run

while an individual remains in state custody on state charges. See



       10
      We further note the appellant would not be entitled to relief
even if we were to adopt his proposed test. The critical question
in Woolfolk was the date on which the government knew or should
have known that the defendant was held solely on federal charges.
399 F.3d at 597. The Jail kept the appellant incarcerated on the
State charges up through October 3, 2011, when it learned for the
first time they had been dismissed. There are no allegations or
evidence of collusion between the State and the government to
secure a tactical advantage or to violate the appellant's rights
under the Speedy Trial Act. As such, even under the appellant's
proposed rule, the thirty-day clock would not have begun to count
down until October 3, 2011.

                                      -19-
Kelly, 661 F.3d 682.    As explicated below, our reasoning in Kelly

applies with equal force here and is fatal to the appellant's

position.

            Kelly considered whether an individual's "appearance

under a writ of habeas corpus ad prosequendum constitutes an

'arrest' or 'summons' under the [Speedy Trial Act]" and explicitly

concluded that it did not.         Id. at 687.   As we explained, by

issuing a writ of habeas corpus ad prosequendum the requesting

jurisdiction seeks to have a prisoner in another jurisdiction

produced to the requesting jurisdiction in order to stand trial.

See id.     Such a writ is "neither an arrest nor a summons" and

differs from an arrest in that it does not involve taking an

individual into custody.     Id.    Instead, the writ applies only to

one who is already in custody.       Id.   Also, the fact that such a

writ is directed to the individual's custodian, and not to the

individual himself, further distinguishes it from an arrest or

summons.    Id.   Furthermore, just as Congress clearly was aware of

federal detainers when it drafted the Act, Congress was also "well

aware" of ad prosequendum writs but chose not to have their

issuance trigger the thirty-day clock.      Id. at 688.   We concluded

that "[w]here a state arrest takes place and the United States

later files a complaint and a detainer seeking to prosecute that

individual, there is no federal 'arrest' under the Act, as the

individual is in custody based on state law violations."       Id. at


                                   -20-
689 (citing United States v. Taylor, 814 F.2d 172, 175 (5th Cir.

1987) and United States v. Copley, 774 F.2d 728, 730 (6th Cir.

1985)); see also Woolfolk, 399 F.3d at 595 ("[T]he Government's

filing of a complaint, serving of an arrest warrant and lodging of

the warrant as a detainer . . . while Woolfolk was in state custody

answering to state charges, did not activate the provisions of the

Speedy Trial Act.").

            The   reasoning   in   Kelly   applies   strongly    here.     In

effectuating an arrest or serving a summons, the government takes

affirmative action against an individual.             A federal detainer,

however, is directed to an individual's custodian and does not

effect a transfer of custody.              Indeed, a detainer expressly

contemplates a future transfer of custody.           Thus, for purposes of

the Speedy Trial Act, the lodging of a federal detainer is roughly

equivalent to the issuance of a writ ad prosquendum.            Accordingly,

we have no hesitation in holding that where an individual is

arrested on state charges and the government subsequently files a

complaint and lodges a detainer against that individual, if the

individual remains in custody based on the state charges and not

"in connection with" the later-filed federal charges, 18 U.S.C. §

3161(b)'s   thirty-day   arrest    to   indictment    requirement    is   not

triggered.11


     11
      This is not to say that a detainer could never operate as a
functional equivalent of a federal arrest. Generally speaking, an
arrest may occur "when law enforcement officials effect a

                                    -21-
          It follows here that the Speedy Trial Act's thirty-day

clock began ticking when the appellant was taken into federal

custody on October 3, 2011.    The subsequent indictment on October

26, 2011, was issued well within thirty days.           As such, there was

no violation of the appellant's rights under the Speedy Trial Act,

and the district court correctly denied his motion to dismiss.

              B. Appellant's Request for Sanctions

          Finally,   the   appellant    argues   that    the   government

violated 18 U.S.C. § 3161(j)(1)(B) by failing to advise him of the

detainer and that it should have been sanctioned by the district

court. The government argues that this request has been raised for

the first time on appeal and is, therefore, waived.

          Our review of the record below indicates that the briefs

and the hearing at the district court focused on the appellant's

request for dismissal only.    The appellant did not raise the issue

of sanctions other than dismissal in even an oblique way until he

filed his reply brief in the district court, in which he simply

asked that court to "dismiss the indictment with prejudice and


significant deprivation of an individual's liberty." Copley, 774
F.2d at 730. A detainer may either request notification from a
state prior to releasing an individual from custody, or ask state
authorities to keep the individual in state custody. See Carchman
v. Nash, 473 U.S. 716, 719, 105 S. Ct. 3401, 3403 (1985). Here,
the State continued to hold the appellant on State charges past
August 29, 2011. "Had the [Jail] been aware of the dropped charges
and continued to hold [the appellant] under the authority of the
detainer, different considerations would apply." Copley, 774 F.2d
at 730. We do not pass upon what "different considerations" may
come into play in an appropriate case.

                                 -22-
grant other appropriate relief."             The appellant wholly failed to

specify what measures or sanctions he believed would constitute

"other appropriate relief" at any time before the district court.

Neither did the appellant bring the district court's attention to

18   U.S.C.    §   3162(b),   which   sets    forth   a   range    of   potential

sanctions falling short of dismissal that may be imposed to remedy

certain violations of the Speedy Trial Act.

              "Passing   allusions    are    not   adequate   to    preserve    an

argument in either a trial or an appellate venue."                 United States

v. Slade, 980 F.2d 27, 30 (1st Cir. 1992).            There is no indication

that the appellant's cursory request for "other appropriate relief"

was anything other than standard, boilerplate language.                        The

appellant did not sufficiently raise this request at the district

court and has, therefore, waived any claims of error based on a

failure to impose a sanction short of dismissal.

                               III. CONCLUSION

              Although we affirm the district court's denial of the

appellant's motion to dismiss in all respects, this does not signal

that we make light of or approve of what transpired while the

appellant was held at the Cumberland County Jail.                  However, his

grievances lie beyond the strictures of the Speedy Trial Act.

After careful consideration, the district court's denial of the

motion to dismiss is affirmed.




                                      -23-